— In a matrimonial action, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Westchester County (Buell, J.), entered July 10, 1987, as upon granting the plaintiff wife’s cross motion, directed him to pay her $300 per week temporary maintenance and the cost of the existing mortgages (approximately $2,700 monthly) covering the marital residence.
Ordered that the order is modified, in the exercise of discretion, by reducing the pendente lite award to the plaintiff to a total of $1,750 per month to cover both maintenance and the responsibility to pay the existing mortgages in connection with the marital residence; as so modified, the order is affirmed, without costs or disbursements.
Although appeals from pendente lite awards of relief are generally disfavored (Lee v Lee, 131 AD2d 820), in this instance it was an improvident exercise of discretion by the Supreme Court to award an amount far in excess of the alleged change in circumstances which the plaintiff set forth as the basis for her cross motion to amend the prior order of the Supreme Court, Westchester County (Martin, J.), entered March 27, 1986, which had denied her request for pendente *644lite maintenance and the expenses of the marital home. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.